Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 21 June 2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beresforde (GB 2 313 184; hereinafter ‘Beresforde’).
Regarding claim 1, Beresforde discloses a modular lighting device for retro-fitting to an existing lamp housing which is flush mounted or countersunk into an opening of a ceiling or interior surface of a building, the modular lighting device comprising: 
- 	a lamp-fitting (20, in at least figs. 1-3) configured for receiving a light source (as indicated at the end of page 2 and beginning of page 3) and configured for attachment to the existing lamp housing (as disclosed in at least the “background” found starting on page 1), and 
- 	a reflector (10, as seen in at least figs. 1-3) for reflecting and/or modifying light from the light source (as disclosed in the first full paragraph on at least page 3), the reflector (10) comprising a narrow top section (around 8, at least figs. 1-3) configured for attachment to said lamp-fitting (as seen in at least figs. 1-3), and a wider bottom section (around 5, as seen in at least figs. 1 and 2) for covering said opening, such that the reflector (10) is configured for covering different sized openings, 
wherein the reflector (10) of said modular lighting device is configured for engagement with the lamp-fitting (20) and further configured for axial adjustment of the position of the reflector (10) relative to said lamp-fitting to accommodate different sized lamp housings.
Regarding the limitations beginning with “…configured for…”, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  

Regarding claim 2, Beresforde discloses the shape of the reflector is configured such that the part that connects to the lamp-fitting is recessed behind the finished ceiling surface or interior surface (as disclosed in the specification). As noted above, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Regarding claim 3, Beresforde discloses the shape of the reflector is a convex curve and the shape is such that the reflector connects and/or spans the lamp-fitting and the ceiling (as seen in at least figs.1-3 and the corresponding text).

Regarding claim 4, Beresforde discloses the perimeter (4, at least figs. 1 and 2) of the bottom section of the reflector (10) is configured for overlapping the existing lamp-housing in its connection to the ceiling or interior surface. As noted above, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Regarding claim 6, Beresforde discloses a bottom part of the lamp-fitting (20) and the top section (at 3, as seen in at least fig. 2) of the reflector (10) are configured for threaded engagement (by 13, at least fig. 2 and corresponding text). As noted above, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense

Regarding claim 18, Beresforde discloses a lamp device comprising 
- 	a lamp housing (35, 32, 41; at least figs. 1-3) comprising a top section having an aperture and a bottom section defining an opening (as seen in the figures), 
- 	a lamp-fitting (20, in at least figs. 1-3) configured for receiving a light source (as indicated at the end of page 2 and beginning of page 3) and configured for attachment to the existing lamp housing (as disclosed in at least the “background” found starting on page 1), and 
- 	a reflector (10, as seen in at least figs. 1-3) for reflecting and/or modifying light from the light source (as disclosed in the first full paragraph on at least page 3), the reflector (10) comprising a narrow top section (around 8, at least figs. 1-3) configured for attachment to said lamp-fitting (as seen in at least figs. 1-3), and a wider bottom section (around 5, as seen in at least figs. 1 and 2) for covering said opening, such that the reflector (10) is configured for covering different sized openings,
wherein the reflector (10) of said modular lighting device is configured for engagement with the lamp-fitting (20) and further configured for axial adjustment of the position of the reflector (10) relative to said lamp-fitting to accommodate different sized lamp housings.
Regarding the limitations beginning with “…configured for…”, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Regarding claim 19, Beresforde discloses the lamp device configured for being flush mounted or countersunk into an opening of a ceiling or interior surface of a building such that the perimeter of the bottom section of the lamp housing abuts the opening of the ceiling or interior surface (as disclosed in the text on at least page 3). As noted above, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Regarding claim 20, Beresforde discloses the perimeter of the bottom section of the reflector is configured for overlapping the existing lamp-housing in its connection to the ceiling or interior surface (at least 30 covers the edges as claimed, as disclosed in the first full paragraph on page 3 and as interpreted in the corresponding figure). As noted above, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beresforde.
Regarding claim 5, Beresforde discloses the claimed invention as indicated above.
Beresforde does not specifically disclose a rim having at least a portion extending towards the reflector.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to try Beresforde’s bottom section (4) of the reflector (10) comprises a rim at extending back towards the top section of the reflector.
One would have been motivated to do so as creating a beveled edge for a can light is old and well-known in the art to create an aesthetic appearance. 

Regarding claim 7, Beresforde discloses the claimed invention as indicated above.
Beresforde does not specifically name the shave of the convex portion of the reflector (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make at least part of the convex portion’s shape of Beresforde’s reflector (10) in the form of an exponential curve, or a hyperbola, or part of a parabola, or part of a circle.
One would have been motivated to do so as these shapes are old and well-known shapes of reflectors to effectively and efficiently direct the light.

Regarding claim 8, Beresforde discloses the claimed invention as indicated above.
Beresforde does not specifically disclose the distance the reflector protrudes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to fashion Beresforde’s bottom section of the reflector so that it is protruding less than 10 mm from the ceiling or interior surface, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One would have been motivated to do so as one having ordinary skill in the art recognizes it is customary to minimize the protrusions from recessed lights to enhance the room aesthetics.
Furthermore, regarding the limitations beginning with “…configured for…”, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Regarding claim 17, the structural limitations therein are the same as those recited in at least claim 1, as rejected by Beresforde above.
Beresforde is silent to a method of retrofitting the modular lighting device.
However, one skilled in the art will recognize that manufacturing Beresforde’s device will comprise Applicant’s recited steps of retrofitting.  Since only generic method steps and no specific method steps are claimed, the structure taught by Beresforde meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to retrofit Beresforde’s modular lighting device with the method of claim 17, since the method steps are obvious in light of the resultant structure.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Beresforde as applied to claim 1 above, and further in view of Elmvang (WO 2014/053145; hereinafter ‘Elmvang’).
Regarding claim 9, Beresforde discloses the claimed invention as indicated above.
Beresforde does not specifically disclose an extension element.
Elmvang teaches an extension element (2, at least fig. 24) configured for being attached between the top section of the reflector (54, at least fig. 24) and a bottom section (6, at least fig.24) of the lamp-fitting, configured for creating extra distance between the lamp-fitting and the reflector such that the modular lighting device may be fitted to deeper or larger lamp housings.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Elmvang’s extension element into Beresforde’s device.
One would have been motivated to so to eliminate “open space” between the reflector and ceiling.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beresforde as applied to at least claim 1 above, and further in view of Wegner (US 2005/0168986; hereinafter ‘Wegner’).
Regarding claim 10, Beresforde disclose the claimed invention as indicated above. 
Beresforde does not specifically disclose a light modifying means.
Wegner teaches a light-modifier (126, at least figs. 5A-6B) for distributing, diffusing or refracting the light from the light-source housed in the lamp-fitting of the modular lighting device, said light-modifier attached mechanically, magnetically or otherwise to the reflector (at 94,104; at least fig. 5A).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Wegner’s light-modifier for distributing, diffusing or refracting the light from Beresforde’s light-source housed in the lamp-fitting of the modular lighting device.
One would have been motivated to do so to further direct and modify the light in well-known, established means to achieve a desired light distribution to meet a user’s needs.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beresforde as applied to claim 1 above, and further in view of Koester (DE 19608583; hereinafter ‘Koester’).
Regarding claim 11-15, Beresforde discloses the claimed invention as indicated above.
Beresforde does not specifically include an acoustic element. 
Koester teaches an acoustic element (at least 21, 26, 53, at least figs. 1-4) for modifying the sound in proximity to the lighting device, said acoustic element attached mechanically, magnetically or otherwise to the reflector [claim 11], wherein the acoustic element is configured for dampening the sound in the environment by absorbing energy from the sound waves and/or by reflecting the sound waves incident on the acoustic element [claim 12], wherein the acoustic element extends along the entire circumference of the reflector [claim 13], wherein the outer surface of the acoustic element resembles at least partially that of a torus [claim 14], wherein the outer surface of the acoustic element is cylindrical with straight walls [claim 15].  The Examiner notes these disclosures can be found in the provided machine translation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Koester’s acoustic element as Koester discloses for modifying the sound in proximity to Beresforde’s lighting device.
One having ordinary skill in the art would have been motivated to include Koester’s acoustic dampening means into Beresforde’s device to assist in providing a less noisy environment.
Regarding the limitations beginning with “…configured for…”, it has been held that the recitation that an element is “configured for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beresforde as applied to at least claim 10 above, and further in view of Wegner and Vissenberg et al. (US 2013/0201690; hereinafter ‘Vissenberg’).
Regarding claim 16, Beresforde, as modified by Wegner, as indicated above.
Beresforde, as modified by Wegner, does not further disclose a secondary light modifying means.
Vissenberg teaches a light modifier further comprising:  a holding-ring (to hold 17m at least fig. 1, and as disclosed in at least paragraph [0037]) which has the capacity to encapsulate a lens or diffuser (17, at least fig. 1), and said diffuser (17), made from a translucent or transparent resilient material which is held in place by the said holding-ring (as seen in at least fig. 1) and a diffusor, lens or transparent or translucent light modifying medium (17) located within the holding ring which is secured between the holding ring and the recessed reflector (as seen in at least fig. 1), wherein the light-modifier (17) is attached to the recessed reflector (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Vissenberg’s diffuser, lens or transparent or translucent light modifying medium located within a holding ring and secured between the holding ring and Beresforde’s recessed reflector. 
One would have been motivated to do so to provide a further diffused light to achieve a desired light distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875